JL/awyer
                                      1207 S. SkepLenL Dr.
                                      Houston, Texas 77019
                                                                                    FILED IN
                                          713/523-7878                      COURT OF CRIMINAL APPEALS
                                       Fax: 713/523-7887                           APR 13 2015
                                   email: cjkiplnilewis@aol.com
                                          April 9, 2015                         Abel Acosta, Cier*

Court of Criminal Appeals
Clerk: Abel Acosta
P.O. Box 12308
Austin, Texas 78711

       Re: Damon West, Trial Court Case No. W09-00248-Y (B), CCA No. WR-78,439-02

To Whom It May Concern:

       This is a notice that I represent Damon West, Applicant, in regards to the application for
a writ of habeas corpus, No. WR-78,439-02.


                                                            Regards,


                                                            Chip B. Lewis




                                                                               RECEIVED IN
                                                                                     APR 13 2015